Title: To James Madison from Harry Toulmin, 6 December 1807
From: Toulmin, Harry
To: Madison, James



Dear Sir
Fort Stoddert 6th. Decr. 07

I am much obliged to you for your favour by Mr. Milliken, both on account of the information which you were so kind as to communicate, and because I did harbour some fears that I might have been too troublesome in my previous Communications to you.  I have read with high satisfaction your treatise on neutral rights.  To my judgement it is clear & decisive beyond all contradiction: but alas! such seems to be the bloated self-conceit of Great Britain, and her most ridiculous ideas of her own power, at the very moment probably that she is on the point of being struck from the list of nations, that she seems unwilling to deign to cast a thought to what is right, but proudly pretends to silence every argument founded on the laws of immutable justice, by asking "Is it in this way that I am to reap the golden harvest of my naval superiority?"  I am anxious to learn the result of your negociations.  Our latest accounts from England are of the beginning of Septr.  It has struck my mind that a good deal would depend on the issue of the operations against Denmark as to their disposition to go to war with us.
England surely must be infatuated to think of it.  I ascribe it to the misinformation, to the false theories, and idle speculations of ignorant, upstart Englishmen, who settle at our sea ports & call themselves merchants, and send home oracular decisions of the inability of America to encourage manufactures, though they know no more of her interior, no more of her productive capacities, no more of the industry of her citizens, than the people of Cheap-side.  Even as to Englishmen that travel into our interior; I never yet met with one that had patience to ascertain important facts or candour to draw a rational conclusion from them.  Their minds always appeared to me to be overwhelmed with little matters, & carried away in the whirlwind of little prejudices.
A word more of Florida.  I may mention nothing, indeed, but what you know much better than I do, but tho’ an old tale may be tedious, it can do no harm.
I have given you some account of west Florida as far as Mobile from personal observation: what I add is from good information.
From Mobile to Pensacola (between 60 & 70 miles) the land is poor, pine barrens & unsettled.  From Pensacola to Appalichacola it is 9 days ride.  The three first days you go thro’ the poorest land in the world, not producing even pine, but mean, stunted black jacks.  All the rest of the way it is pine barren, except a space of about 10 miles where there is good, oak land.  There are no settlements.
From the place where the path strikes the Appalichacola, it is three days ride down to St. Marks.  There are sixty men at the fort, but no settlements, except a store belonging to the house of Forbes & Co. of Pensacola.
From St: Marks to St. John’s it is 10 or 12 days ride through a poor, unsettled country, but the path is very circuitous.  The indian line bears down from our settlements on the Alabama, in, I think, a south eastwardly course, and strikes the sea but a few miles east of Pensacola, & from thence to St. John’s river, including the peninsula of Florida, the whole country is claimed by the indians, excepting a tract of twelve hundred thousand acres near the mouth of the Appalachicola, which with the consent of the Spanish govt. was purchased of the indians by the house of Forbes & Co. & contains it is said a considerable quantity of good land.
Should we obtain the Floridas, a new territory ought to be formed, to comprehend all that part of the Missi. Terry & all that part of Florida which lies east of Pearl river.  The Mississippi people might be compensated by adding to their territory that part of Florida which lies west of Pearl river.  We never can have any intercourse with the Natchez settlements.  We are now cut off from all the world: marked on our fore heads as black as Cain.
We should of course become one people with those of Florida, & ought to have the union solemnized by law.  There is no intercourse between the people east & those west of Pearl river in West Florida.  Pearl river is impassable, as it spreads over the country in wet seasons several miles above the mouth.
I take leave to send you an Essay on Evidence.  Be pleased to deliver the inclosed to our mutual friend.  With the highest esteem I am dear sir your very respectful servt.

Harry Toulmin

